

116 S3958 RS: Expedited Delivery of Airport Infrastructure Act of 2020
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 637116th CONGRESS2d SessionS. 3958[Report No. 116–331]IN THE SENATE OF THE UNITED STATESJune 15, 2020Mr. Young (for himself, Ms. Sinema, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 15, 2020Reported by Mr. Wicker, with an amendmentInsert the part printed in italicA BILLTo amend title 49, United States Code, to permit the use of incentive payments to expedite certain federally financed airport development projects.1.Short titleThis Act may be cited as the Expedited Delivery of Airport Infrastructure Act of 2020.2.Allowable cost standards for airport development projects(a)In generalSection 47110(b)(1) of title 49, United States Code, is amended—(1)by striking (1) if the cost necessarily and inserting (1)(A) if the cost necessarily;(2)by striking the semicolon at the end and inserting ; or; and(3)by adding at the end the following:(B)if the cost is an incentive payment incurred in carrying out the project described in subparagraph (A) that is to be provided to a contractor upon early completion of a project, if—(i)such payment does not exceed the lesser of 5 percent of the initial construction contract amount or $1,000,000;(ii)the level of contractor’s control of, or access to, the worksite necessary to shorten the duration of the project does not negatively impact the operation of the airport;(iii)the contract specifies application of the incentive structure in the event of unforeseeable, non-weather delays beyond the control of the contractor;(iv)nothing in any agreement with the contractor prevents the airport operator from retaining responsibility for the safety, efficiency, and capacity of the airport during the execution of the grant agreement; and(v)the Secretary determines that the use of an incentive payment is likely to increase airport capacity or efficiency or result in cost savings as a result of shortening the project’s duration;.(b)Technical correctionSection 47110(e)(7) of title 49, United States Code, is amended by striking (7) Partnership Program Airports.— and inserting (7) Partnership program airports.—.December 15, 2020Reported with an amendment